Notice of Pre-AIA  or AIA  Status
Claims 1, 3-6, and 8-22 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.

Response to Amendment
The amendment filed on August 02, 2021 has been entered and considered by the examiner. By the amendment, claim 1, 3, 4, 6, 9, 13 and 16 are amended. Claims 21-22 have been added. Following Applicants amendment, the 112(b) rejection of the claims 4, 9 and 16 is withdrawn and specification objection is withdrawn.

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments to the Claims, the 101 rejection of the claims is still Maintained.
Following Applicants arguments and amendments to the Claims, the prior art rejection of the claims is still Maintained. New reference is added.


Response to 35 USC 101 arguments

6.              Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant argument regarding page 16-18
a. Analysis of the Rejected Claims - Step 2A, Prong 1
Under Step 2A, Prong 1 of the subject matter eligibility analysis, the Patent Office must determine whether the claim is “directed to” a judicial exception such as an abstract idea. Specifically, the Federal Circuit has held that claims must be examined in their entirety in view of the specification, and should not be deconstructed or described at such a high level of abstraction that it ensures patent ineligibility.
Here, claims 1, 6, and 13, as amended, set forth a complex multi-step, non-contact, method of characterizing the isostatic strength of a ceramic article. The claims are not directed to an abstract idea, a law of nature, or a series of mental steps, but to specific novel and non-obvious methods for capturing images of the web of a ceramic article via a linear image sensor, forming a 2D representation of the ceramic article, performing/simulating a finite-element analysis on the 2D representation to determine a maximum calculated stress and using the maximum stress to determine the isostatic strength of the article.
As described in paragraph [0005] of the present application, ceramic articles made for use as vehicular filters or catalytic converters must have sufficient mechanical strength to survive being disposed in a metal housing during a process called “canning.” One measure of mechanical strength of a ceramic article is its isostatic strength. Isostatic strength can be measured by subjecting the ceramic article to increasing amounts of isostatic force or pressure to the point of failure. However, these contact methods of determining isostatic strength require destruction of the ceramic article.
Claims 1, 6, and 13, as amended, set forth a complex multi-step, non-contact method of characterizing and determining the isostatic strength of a ceramic article so that the article is not damaged during characterization. The methods include capturing images of the web of a ceramic article via a linear image sensor, forming a 2D representation of the ceramic article which includes determining the thickness of the 
The Final Office Action asserts that the steps claimed can reasonably performed in the human mind or with the aid of pen and paper and as such the claimed steps cover “mental process[es] including observation, evaluation, judgement, or opinion” and therefore the claim falls “within the ‘Mental Process’ grouping of abstract ideas.” Applicant respectfully disagrees.
Claims 1, 6, and 13, currently recite capturing of images using a linear image sensor. A linear image sensor is a physical, tangible, element — not an abstract idea or concept. The linear image sensor is used to form a two-dimensional representation of a ceramic article. The claims also include simulation of a select amount of isostatic pressure is applied to the to the two- dimensional representation of the web to determine a maximum stress value. Applicant respectfully asserts that the computational requirements of performing such a simulation exceed the reasonable abilities of the human mind and therefore, do no cover “Mental Processes.” Without the claimed methods, including but not limited to capturing of image data using a linear image sensor, it would be impossible for a human to achieve such functionality due to the nature of capturing images, analyzing images, and simulating isostatic pressure on a 2D representation of a web with mental processes alone as the Final Office Action suggests. Accordingly, Applicant respectfully asserts that the claims are not directed to a judicial exception. As the guidelines warn, the claims should not be deconstructed or described at such a high level of abstraction that is ensures patent ineligibility.

Examiner response
Examiner found the determining the isostatic strength for the ceramic article are the mathematical calculations using equations that can be performed using pen and paper. And applying isostatic pressure on a two-dimensional (2D) representation of the ceramic article is merely reciting the words "apply it" (or 

Applicant argument regarding page 18-19
b. Analysis of the Rejected Claims - Step 2A, Prong 2 of the Alice Analysis
Under Step 2A, Prong 2 of the subject matter eligibility analysis, the Patent Office must “evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.” If a claim applies, relies on, or uses “the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception,” then the claim is directed to patent eligible subject matter under Step 2A, Prong 2 and the Alice//0/ analysis is complete (I.¢., it does not proceed to Step 2B). 2019 Eligibility Guidance, pg. 54.
Here, claims 1, 6, and 13, as amended, are directed to a specific novel and non-obvious non-contact method of characterizing and determining the isostatic strength of a ceramic article so that the article is not damaged during characterization. The claimed invention provides novel and specific solutions to visually, with the aid of at least a linear image sensor, capture and analyze images to determine the maximum stress that a given article can withstand without failure, and using that maximum stress to determine the article’s isostatic strength, all without contacting and/or damaging the article. Additionally, claims 1, 6, and 13 integrate any alleged abstract idea into further practical applications such that an end result — for example, determining the isostatic strength of a particular ceramic article — can be achieved. 
Under its step 2A-Prong 2 analysis, the Final Office Action asserted that the additional element “capturing a digital image of the web via a linear sensor” is recited as a high level of generality and amounts to mere data gathering. The Final Office Action also asserted that this element “do[es] not provide for an improvement in computer functions...[and] do not require a particular machine or specialized computer.” The Final Office Action further asserts that “Tc]considering all the limitations in combination, the claimed additional elements do not show any inventive concept in applying the mathematical operations, such as improving the performance of a computer or any other technology, for determining isostatic strength.” Applicant respectfully asserts that the Final Office Action has inappropriately conflated its analysis under step 2A-Prong 2 with its analysis under step 2A-Prong 2B, and as such, has failed to set forth how the present application fails to integrate the concepts claimed into a practical application. Specifically, the Final Office Action has failed to set forth that the claims do not integrate a practical application of the concepts claimed. Instead, the Final Office Action appears to assert that because the claims fail to set forth how they improve the functioning of a computer, they fail to integrate a practical application of the concepts claimed.
Notwithstanding the foregoing, and to emphasize the practical applications of the foregoing claimed invention, Applicant has added two new claims by the present amendment, 1.e., claims 21 and 22, which each recite additional practical applications of the determinations set forth in the claims. Claims 21 and 22 will be discussed in detail below.
As such, Application respectfully asserts that the concepts claimed in claims 1, 6, and 13 integrate the features of the claim into a practical application and as such recite patent eligible subject matter under § 101. Additionally, claims 21 and 22 also include additional practical applications to the concepts claimed and are also patent eligible under § 101.


Examiner response
The claim contains the additional element under step 2A prong 2- capturing a digital image of the web via a linear image sensor. The step of capturing a digital image of the web via a linear image sensor is recited at a high level of generality (i.e., as a general means of gathering digital image data), and amounts to mere data gathering. (See MPEP 2106.05(g)). The sensor is only used in to perform its ordinary function and that it does not perform any of the analysis and that a person could perform all of the other steps by looking at the image and capture the data related to that image.  The argument  made by the applicant “Final Office Action has inappropriately conflated its analysis under step 2A-Prong 2 with its analysis under step 2A-Prong 2B”. According to the 2019 Eligibility Guidance, the additional elements in the claim should be evaluated if it is more than abstract idea under Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application and Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?. So the examiner analyze the additional element of capturing image via linear sensor is step 2A prong 2 and Step 2B in previous final office action.
Claim 21-22 do not recite additional elements that integrate into the practical application. A person can easily group the isostatic strength for the different cellular articles and determine whether the threshold is met or not by making a comparison.  


Applicant argument regarding page 19
c. Analysis of the Rejected Claims - Step 2B of the Alice Analysis
At Step 2B of the Alice analysis, one must “consider the elements of each claim both individually and ‘as an ordered combination’” and assess whether there are any “additional features” in the claims that constitute an “inventive concept.” Alice, 134 S. Ct. at 2357.
Applicant respectfully asserts that rather than simply recite conventional steps appended to a judicial exception, claims 1, 6, and 13, as amended, recite specific methods that determine isostatic strength of a 

Examiner response
Forming 2D representation of the ceramic article is something that can be performed using pen and paper since it can be representation of the height and width of the ceramic article and determining a thickness of the web at various positions along the walls of the web is a mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the wall are only adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea for forming two-dimensional representation of ceramic article. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The sensor is only used in to perform its ordinary function and that it does not perform any of the analysis and that a person could perform all of the other steps by looking at the image. Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. The claimed embodiments do not require a particular machine or specialized computer. Further, mathematical relationships and algorithms have been found by the courts to be abstract ideas.
Claim Rejections - 35 USC §101
7.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-6 and 8-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1, 3-6 and 8-22 are directed to method or process, which falls on the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites: 
b)    forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image, wherein forming the 2D representation of the ceramic article comprises determining a thickness of the web at various positions along the walls and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions;
c)    simulating a select amount of isostatic pressure Piso applied to the 2D representation to determine a maximum stress value σc-max within the 2D representation of the web; and
d)    using the maximum stress value σc-max to determine the isostatic strength SC of the ceramic article.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of capturing, via a linear image sensor, digital image in the web and non-contact method for characterizing an isostatic strength SC of a ceramic article having a web defined by walls that in turn define an array of cells. The step of capturing a digital image of the web is recited at a high level of generality (i.e., as a general means of gathering digital image data), and amounts to mere data gathering. (See MPEP 2106.05(g)). The non-contact method for determining the isostatic strength of a ceramic article is more generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05 (h)).  The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of capturing, via a linear image sensor, a digital image of the web  is recited at a high level of generality (i.e., as a general means of gathering image data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g).  A linear sensor is a sensor device which is conventional and routine activity well known in the industry (NPL-1 -" Linear CCD based Optical Tracking Using Stereo Correspondence Algorithm”).  The claim is directed to an abstract idea. Also, the non-contact method for determining the isostatic strength of a ceramic article is more generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)) which does not provide the inventive concept.  Thus, claim 1 is not patent eligible.


Claims 3 and 15 further recites wherein act c) comprises performing a finite-element analysis. Claims 3 and 15 is the data processing step. )). Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claims 3 and 15 are directed to the abstract idea.
Claims 3 and 15, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claims 3 and 15 are not patent eligible

Claims 4, 9 and 16 further recites wherein act d) comprises: 
defining a stress concentration factor σF = σc-max/Piso; and 
determining the isostatic strength SC via the relationship l/σF = α.SC – β
wherein α and  β are constants determined by a best-fit to said relationship but using measured values of isostatic strength SM made on test ceramic articles.
In the broadest reasonable sense, these process step encompasses a mathematical equations or calculation.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical equation or calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea. Claims 4, 9 and 16 are not patent eligible.

Claims 5, 11 and 18 further recites after act d): comparing the isostatic strength SC to a threshold value STH. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the 

Regarding claim 6
(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 6 are directed to method or process, which falls on the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 6 recites: 
b)    forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image, wherein forming the 2D representation of the ceramic article comprises determining a thickness of the web at various positions along the walls and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions;( Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
c)    performing a finite-element analysis on the 2D representation of the ceramic article using a select amount of simulated isostatic pressure Piso to determine a maximum stress value   σc-max within the 2D representation of the web; (Under the broadest reasonable sense, this limitation covers mathematical concepts because of the FEA.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls under the “Mathematical Concepts” grouping of abstract ideas) and
d)    using the maximum stress value σc-max to determine the isostatic strength SC of the ceramic article. (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of capturing, via a linear image sensor, a digital image in the web and non-contact method for characterizing an isostatic strength SC of a ceramic article having a web defined by walls that in turn define an array of cells. The step of capturing, via a linear image sensor, a digital image of the web is recited at a high level of generality (i.e., as a general means of gathering digital image data), and amounts to mere data gathering. (See MPEP 2106.05(g)). The non-contact method for determining the isostatic strength of a ceramic article is more generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)).  The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of capturing, via a linear image sensor, a digital image of the web  is recited at a high level of generality (i.e., as a general means of gathering image data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). A linear sensor is a sensor device which is conventional and routine activity well known in the industry (NPL-1 -" Linear CCD based Optical Tracking Using Stereo Correspondence Algorithm”).  Also, the non-contact method for determining the isostatic strength of a ceramic article is more generally linking the use of the judicial exception to a 

Claims 8 and 14 further recites between act a) and act b), processing the captured digital image to form a processed image using at least one of a filtering operation, a dynamic threshold operation, an island-removal operation, a smoothing operation, and a hole- filling operation, and then using the processed image to perform acts b) through d). These limitations is recited at a high level of generality (i.e., as a general means of gathering the captured digital image data), and amounts to mere data gathering. (See MPEP 2106.05(g)). Thus, the claims 8 and 14 is directed to abstract idea. 
Claims 8 and 14 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claims 8 and 14 are not patent eligible.

Claims 10 and 17 further recites wherein act a) comprises either directly capturing a two-dimensional digital image with a two-dimensional image sensor or capturing a series of one-dimensional images with a linear image sensor. These limitations is collecting digital image data from the image sensor which is recited at a high level of generality (i.e., as a general means of gathering image data for use from the image sensor), and amounts to mere data gathering. The two-dimensional image sensor and linear sensor are sensor devices which are conventional and routine activity well known in the industry (NPL-1 -" Linear CCD based Optical Tracking Using Stereo Correspondence Algorithm”).  The claim is directed to an abstract idea. 
Claims 10 and 17 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claims 10 and 17 are patent ineligible.

Claims 12 and 19 further recites basing the threshold value STH on a use of the ceramic article. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the 
Claims 12 and 19 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 12 and 19 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 6.

Regarding claim 13
(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 13 is directed to method or process, which falls on the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 13 recites: 
c) generating from the processed image a two-dimensional (D) representation of the ceramic article, the generating including determining a thickness of the web at various positions along the walls and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions
d)    determining a maximum stress value σc-max within the web by simulating the application of a select amount of  isostatic pressure Piso to the 2D of the ceramic article.
e)    using the maximum stress value σc-max to determine the isostatic strength SC of the ceramic article. 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of capturing, via a linear image sensor, a digital image in the web, processing step, generating step and non-contact method for characterizing an isostatic strength SC of a ceramic article having a web defined by walls that in turn define an array of cells. The step for “capturing, a linear image sensor, a digital image… therein” and “processing the digital image… processed image” are recited at a high level of generality (i.e., as a general means of gathering digital image data), and amounts to mere data gathering. (See MPEP 2106.05(g)). The non-contact method for determining the isostatic strength of a ceramic article is more generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)).  The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step for “capturing, via a linear image sensor, a digital image… therein”, “processing the digital image… processed image” are recited at a high level of generality (i.e., as a general means of gathering digital image data), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). A linear sensor is a sensor device which is conventional and routine activity well known in the industry (NPL-1 -" Linear CCD based Optical Tracking Using Stereo Correspondence Algorithm”).   The non-contact method for determining the isostatic strength of a ceramic article is more 

Claim 20 further recites wherein the use is canning of the ceramic article. These limitations only the description of the use of the ceramic article of claim 19 and does not include any additional elements beyond those considered with respect to claim 19. 
Claim 20 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claim 20 is patent ineligible.

Claim 21 further recites characterizing the isostatic strength SC of one or more additional ceramic articles; and grouping the ceramic article and the one or more additional ceramic articles based on their isostatic strength SC and based on whether the threshold value Sr can be met without damaging or destroying the ceramic article or the one or more additional ceramic articles.. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. 
Claim 21 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 21 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 22 further recites determining whether the isostatic strength SC of the ceramic article is sufficient to survive a canning process without being damaged or destroyed. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. 





Claim Rejections - 35 USC § 103
8.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.           Claims 1, 3, 6, 8, 10 and 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gulati, II et al., (PUB NO: US 2013/0212051 A1) hereinafter Gulati in view of Zoeller, III (PUB NO: US2011/0116704A1), hereinafter Zoeller and further in view of Wang et al., (Wang , A., and McDowell, D. L. (March 18, 2004). "In-Plane Stiffness and Yield Strength of Periodic Metal Honeycombs ."), hereinafter Wang.


Regarding claim 1
Gulati teaches a non-contact method for characterizing an isostatic strength SC of a ceramic article having a web defined by walls that in turn define an array of cells. (See ¶003- improving the isostatic strength of thin-wall and ultra-thin-wall ceramic honeycomb substrates, i.e., honeycombs having cellular matrix portions formed of ceramic walls in the range of about 20-125 .mu.m in thickness. Some of these methods include increasing the cell density over regions of the cellular matrix portion near the periphery of the parts, thickening the cell walls or webs at the periphery of the cellular matrix portion)

c)     simulating a select amount of isostatic pressure Piso applied to the 2D representation to determine a maximum stress value σc-max within the 2D representation of the web. (See Para 006-010- Our analyses indicate that, during the application of both 2D (radial) or 3D (radial and axial) 


d. using the maximum stress value σc-max to determine the isostatic strength SC of the ceramic article. (See ¶ 08-In accordance with the present invention these stress gradients are controlled by controlling the physical properties and, optionally, the thickness of the skin. We have found that, for a given cell wall thickness and cell spacing ratio, the skin elastic modulus can be selected such that the stress gradients developed under applied pressures will be modest and acceptable, and the isostatic strength of the honeycombs thereby significantly increased. See also para 42- Similar analyses based on the same geometric and physical characteristics of these honeycombs are straightforward, and these 2D analyses show that 2D isostatic pressure is no less stressful, and in fact more stressful than 3D pressure applied to the same substrates. Typically, assuming the same strain-controlled failure and again equating skin tangential strain to matrix tangential strain at the skin/matrix interface, the analytical solutions show that the higher compressive strains developed under 2D loading produce measured 2D-isostatic strengths averaging 14% lower than the 3D-isostatic strengths for the same thin-walled ceramic substrates)



However, Gulati does not teach 
a)    capturing, via a linear image sensor, a digital image of the web;
b)    forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image, wherein forming the 2D representation of the ceramic article comprises determining a thickness of the web at various positions along the walls and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions.


In the related field of invention, Zoeller teaches 
a. capturing, via a linear image sensor, a digital image in the web; (see para 40 and fig  3, 4, 5- System 100 includes an imaging optical system 120 having an optical axis A2, an imaging lens 122 with object and image planes OP and IP (FIG. 5) and a line-scan image sensor 124. Imaging optical system 120 is arranged relative to ceramic honeycomb structure 10 so that optical axis A1 is parallel to ceramic honeycomb structure axis A1. Imaging optical system 120 is configured so that imaging lens 122 images a line portion of endface 16 covering a plurality of cells 20 onto line-scan image sensor 124. See ¶44 In the example shown in FIG. 5, imaging lens 122 is formed from two identical telecentric lenses 126 arranged back to back with an iris 127 in between to form a doubly telecentric 1:1 imaging system. A lens barrel portion 128 connects two identical telocentric lenses 126 with line-scan image sensor 124. The 1:1 imaging forms an image that is about 2.3 inches long on line-scan image sensor 124.)

b. forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image; (See para 33-34 and fig 3- Ceramic honeycomb structure includes a matrix of intersecting, thin, porous walls 14 surrounded by an outer skin 15. Walls 14 extend across and between opposing endfaces 16 and 18, and form a large number of adjoining hollow passages The intersecting walls 14 at end faces 16 and 18 form a "web" 19, and walls 14 constitute "web walls" or "cell walls." Ceramic honeycomb structure 10 as used to form a flow-through catalyst filter has, for example, between 100 to 900 cells per square inch, which translates into a cell width WC (FIG. 3) that can range from between about 2.5 mm to about 0.85 mm. 

Examiner note: Examiner consider fig 3 represents forming a two-dimensional (2D) (i.e., X-Z direction) representation of the ceramic article.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the methods of using a neural network to predict the isostatic strength of structures with cells as disclosed by Gulati to include a)capturing, via a linear image sensor, a digital image of the web and b)forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image as taught by Zoeller in the system Gulati in order to receive and detect the line image and generates the corresponding line-image signals. The controller configured to process the line-image signals to form a composite image of the end face and determine at least one parameter of at least one cell. [¶005]



The combination of Gulati and Zoeller does not teach 
wherein forming the 2D representation of the ceramic article comprises determining a thickness of the web at various positions along the walls and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions;

In the related field of invention, Wang teaches wherein forming the 2D representation of the ceramic article comprises determining a thickness of the web at various positions along the walls and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions; (See page 148-149 section 3.6- Square cell honeycombs represent a special case of rectangular cell honeycomb, and the same comments regarding stress-state dependence of bending versus stretch-dominated cell wall behavior apply to each. The geometry is shown in Fig. 19; it is noted that the cell walls in horizontal and vertical orientations have different thicknesses in order to tailor strength and stiffness in these respective directions. Due to slender cell walls ~relative density of honeycombs is in the range of 0.1 to 0.3!, the in-plane cell walls are assumed to be elastic-perfectly plastic and are treated as beams with length a and b (a>b), thickness t1 and t2 (t1>t2), depth c in the X3 direction, moment of inertia Ii (i=1,2 for the cell walls in X1 and X2 directions, respectively!, Young’s modulus Es , and yield stress. As a result, the cell walls undergo beam bending as the primary deformation mode. Figure 20 shows an exaggerated deformation of a unit cell of a
periodic rectangular cell honeycomb subjected to a simple shear loading in the X12X2 orientation. Under shear loading, cell wall bending is the primary deformation mode for rectangular cell honeycombs. It must be pointed out that the shear deformation is different in the X1 and X2 directions because of the different cell wall thicknesses. Because the two ends of beam AO are constrained by joints against rotation ~as for the square cell in Fig. 8(c). See page 152- In-plane honeycomb cell walls can be treated as beam/column elements)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of high-strength thin-walled honeycombs as disclosed by Gulati to include wherein forming the 2D representation of the ceramic article comprises determining a thickness of the web at various positions along the walls and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the walls as taught by Wang in the system of Gulati and Zoeller in order to  investigate the in-plane mechanical properties of the various periodic honeycomb structures shown in Fig. 1. In-plane mechanical properties presented include the effective Young’s modulus, the effective elastic shear modulus, the effective Poisson’s ratio, the effective initial yield strength in shear and the effective initial yield strength under uniaxial loading. For cases of in-plane anisotropy, these values are determined. Comparison among different honeycomb structures demonstrates that the diamond cells, hexagonal periodic supercells composed of six equilateral triangles and the Kagome cells have superior in-plane mechanical properties among the set considered. [Page 137-138]


Regarding claim 3 and 15 
Gulati does not teach wherein act c) comprises performing a finite-element analysis. 
However, Wang further teaches wherein act c) comprises performing a finite-element analysis. (See page 137 column 2- Papka and Kyriakides have performed experiments and conducted finite element solutions for in-plane loading conditions.) 


Regarding claim 6
Gulati teaches a non-contact method for characterizing an isostatic strength SC of a ceramic article having a web defined by walls that in turn define an array of cells. (See ¶003- improving the isostatic strength of thin-wall and ultra-thin-wall ceramic honeycomb substrates, i.e., honeycombs having cellular matrix portions formed of ceramic walls in the range of about 20-125 .mu.m in thickness. Some of these methods include increasing the cell density over regions of the cellular matrix portion near the periphery of the parts, thickening the cell walls or webs at the periphery of the cellular matrix portion)

c)     using a select amount of isostatic pressure Piso applied to the 2D representation to determine a maximum stress value σc-max within the 2D representation of the web. (See Para 006-010- Our analyses indicate that, during the application of both 2D (radial) or 3D (radial and axial) isostatic pressures, large tangential stress gradients are developed at the interface between the skin and cellular matrix regions of these substrates. The magnitude of these pressure-induced stress gradients is dictated by the ratio of cell wall or web thickness to cell spacing in the cellular region of the parts, with higher stresses being developed at lower wall thicknesses and/or at higher cell spacings. Such shear and bending can generate tensile stresses in the peripheral cellular region that can exceed the tensile strength of the peripheral cell wall segments of the honeycombs, thereby leading to crack initiation and compressive failure of the structures. In accordance with the present invention these stress gradients are controlled by controlling the physical properties and, optionally, the thickness of the skin. We have found that, for a given cell wall thickness and cell spacing ratio, the skin elastic modulus can be selected such that the stress gradients developed under applied pressures will be modest and acceptable)


d. using the maximum stress value σc-max to determine the isostatic strength SC of the ceramic article. (See ¶ 08-In accordance with the present invention these stress gradients are controlled by controlling the physical properties and, optionally, the thickness of the skin. We have found that, for a given cell wall thickness and cell spacing ratio, the skin elastic modulus can be selected such that the stress gradients developed under applied pressures will be modest and acceptable, and the isostatic strength of the honeycombs thereby significantly increased. See also para 42- Similar analyses based on the same geometric and physical characteristics of these honeycombs are straightforward, and these 2D analyses show that 2D isostatic pressure is no less stressful, and in fact more stressful than 3D pressure applied to the same substrates. Typically, assuming the same strain-controlled failure and again equating skin tangential strain to matrix tangential strain at the skin/matrix interface, the analytical solutions show measured 2D-isostatic strengths averaging 14% lower than the 3D-isostatic strengths for the same thin-walled ceramic substrates)



However, Gulati does not teach 
a)    capturing, via a linear image sensor, a digital image of the web;
b)    forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image, wherein forming the 2D representation of the ceramic article comprises determining a thickness of the web at various positions along the walls and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions.
c)   performing a finite-element analysis on the 2D representation of the ceramic article.


In the related field of invention, Zoeller teaches 
a. capturing, via a linear image sensor, a digital image in the web; (see para 40 and fig  3, 4, 5- System 100 includes an imaging optical system 120 having an optical axis A2, an imaging lens 122 with object and image planes OP and IP (FIG. 5) and a line-scan image sensor 124. Imaging optical system 120 is arranged relative to ceramic honeycomb structure 10 so that optical axis A1 is parallel to ceramic honeycomb structure axis A1. Imaging optical system 120 is configured so that imaging lens 122 images a line portion of endface 16 covering a plurality of cells 20 onto line-scan image sensor 124. See ¶44 In the example shown in FIG. 5, imaging lens 122 is formed from two identical telecentric lenses 126 arranged back to back with an iris 127 in between to form a doubly telecentric 1:1 imaging system. A lens barrel portion 128 connects two identical telocentric lenses 126 with line-scan image sensor 124. The 1:1 imaging forms an image that is about 2.3 inches long on line-scan image sensor 124.)

b. forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image; (See para 33-34 and fig 3- Ceramic honeycomb structure includes a matrix of intersecting, thin, porous walls 14 surrounded by an outer skin 15. Walls 14 extend across and between opposing endfaces 16 and 18, and form a large number of adjoining hollow passages or "cells" 20 that also extend between, and are open at, the endfaces. Outer skin 15 has a perimeter 17 at each end face 16 and 18. The intersecting walls 14 at end faces 16 and 18 form a "web" 19, and walls 14 constitute "web walls" or "cell walls." Ceramic honeycomb structure 10 as used to form a flow-through catalyst filter has, for example, between 100 to 900 cells per square inch, which translates into a cell width WC (FIG. 3) that can range from between about 2.5 mm to about 0.85 mm. 

Examiner note: Examiner consider fig 3 represents forming a two-dimensional (2D) (i.e., X-Z direction) representation of the ceramic article.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the methods of using a neural network to predict the isostatic strength of structures with cells as disclosed by Gulati to include a)capturing, via a linear image sensor, a digital image of the web and b)forming a two-dimensional (2D) representation of the ceramic article, comprising the web therein, based on the captured digital image as taught by Zoeller in the system Gulati in order to receive and detect the line image and generates the corresponding line-image signals. The controller configured to process the line-image signals to form a composite image of the end face and determine at least one parameter of at least one cell. [¶005]



The combination of Gulati and Zoeller does not teach 
performing a finite-element analysis on the 2D representation of the ceramic article and wherein forming the 2D representation of the ceramic article comprises determining a thickness of the web at various positions along the walls and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions;

In the related field of invention, Wang teaches performing a finite-element analysis. (See page 137 column 2- Papka and Kyriakides have performed experiments and conducted finite element solutions for in-plane loading conditions.) 

wherein forming the 2D representation of the ceramic article comprises determining a thickness of the web at various positions along the walls and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions; (See page 148-149 section 3.6- Square cell honeycombs represent a special case of rectangular cell honeycomb, and the same comments regarding stress-state dependence of bending versus stretch-dominated cell wall behavior apply to each. The geometry is shown in Fig. 19; it is noted that the cell walls in horizontal and vertical orientations have different thicknesses in order to tailor strength and stiffness in these respective directions. Due to slender cell walls ~relative density of honeycombs is in the range of 0.1 to 0.3!, the in-plane cell walls are assumed to be elastic-perfectly plastic and are treated as beams with length a and b (a>b), thickness t1 and t2 (t1>t2), depth c in the X3 direction, moment of inertia Ii (i=1,2 for the cell walls in X1 and X2 directions, respectively!, Young’s modulus Es , and yield stress. As a result, the cell walls undergo beam bending as the primary deformation mode. Figure 20 shows an exaggerated deformation of a unit cell of a
periodic rectangular cell honeycomb subjected to a simple shear loading in the X12X2 orientation. Under shear loading, cell wall bending is the primary deformation mode for rectangular cell honeycombs. It ). See page 152- In-plane honeycomb cell walls can be treated as beam/column elements)



Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of high-strength thin-walled honeycombs as disclosed by Gulati to include performing a finite-element analysis on the 2D representation of the ceramic article and wherein forming the 2D representation of the ceramic article comprises determining a thickness of the web at various positions along the walls and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions as taught by Wang in the system of Gulati and Zoeller in order to  investigate the in-plane mechanical properties of the various periodic honeycomb structures shown in Fig. 1. In-plane mechanical properties presented include the effective Young’s modulus, the effective elastic shear modulus, the effective Poisson’s ratio, the effective initial yield strength in shear and the effective initial yield strength under uniaxial loading. For cases of in-plane anisotropy, these values are determined. Comparison among different honeycomb structures demonstrates that the diamond cells, hexagonal periodic supercells composed of six equilateral triangles and the Kagome cells have superior in-plane mechanical properties among the set considered. [Page 137-138]

Regarding claim 8 and 14 
Gulati does not teach processing the captured digital image to form a processed image using at least one of a filtering operation, a dynamic threshold operation, an island-removal operation, a smoothing operation, and a hole- filling operation.

In the related field of invention, Zoeller further teaches processing the captured digital image to form a processed image using at least one of a filtering operation, a dynamic threshold operation, an island-removal operation, a smoothing operation, and a hole- filling operation. (See ¶55-56 once composite image SC is obtained, it is then processed and analyzed by processor unit 152 using the aforementioned image processing software. Since illumination non-uniformities can adversely affect the imaging quality and subsequent image processing and analysis, in a preliminary step any variation in the illumination provided by illuminator 140 is corrected. This is accomplished by scanning a white object that provides a uniform reflection. With uniform illumination, each pixel records the same image intensity. However, with non-uniform illumination, the pixels record the variation in intensity. This intensity variation is converted into a pixel weighting that can be used to compensate for any illumination non-uniformity. This pixel weighting is applied to the raw composite image SC to obtain a corrected composite image SC'. [Corresponds to the smoothing operation])

Regarding claim 10 and 17
Gulati does not teach wherein act a) comprises either directly capturing a two-dimensional digital image with a two-dimensional image sensor or capturing a series of one-dimensional images with a linear image sensor. 
In the related field of invention, Zoeller further teaches wherein act a) comprises either directly capturing a two-dimensional digital image with a two-dimensional image sensor or capturing a series of one-dimensional images with a linear image sensor. See (¶44 A lens barrel portion 128 connects two identical telocentric lenses 126 with line-scan image sensor 124. The 1:1 imaging forms an image that is about 2.3 inches long on line-scan image sensor 124.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the methods of using a neural network to predict the isostatic strength of structures with cells as disclosed by Gulati to include wherein act a) comprises as taught by Zoeller in the system Gulati in order to receive and detect the line image and generates the corresponding line-image signals. The controller configured to process the line-image signals to form a composite image of the end face and determine at least one parameter of at least one cell. [¶005]


Regarding claim 13
Gulati teaches a non-contact method for characterizing an isostatic strength SC of a ceramic article having a web defined by walls that in turn define an array of cells. (See ¶003- improving the isostatic strength of thin-wall and ultra-thin-wall ceramic honeycomb substrates, i.e., honeycombs having cellular matrix portions formed of ceramic walls in the range of about 20-125 .mu.m in thickness. Some of these methods include increasing the cell density over regions of the cellular matrix portion near the periphery of the parts, thickening the cell walls or webs at the periphery of the cellular matrix portion)

c)     using a select amount of isostatic pressure Piso applied to the 2D representation to determine a maximum stress value σc-max within the 2D representation of the web. (See Para 006-010- Our analyses indicate that, during the application of both 2D (radial) or 3D (radial and axial) isostatic pressures, large tangential stress gradients are developed at the interface between the skin and cellular matrix regions of these substrates. The magnitude of these pressure-induced stress gradients is dictated by the ratio of cell wall or web thickness to cell spacing in the cellular region of the parts, with higher stresses being developed at lower wall thicknesses and/or at higher cell spacings. Such shear and bending can generate tensile stresses in the peripheral cellular region that can exceed the tensile strength of the peripheral cell wall segments of the honeycombs, thereby leading to crack initiation and compressive failure of the structures. In accordance with the present invention these stress gradients are controlled by controlling the physical properties and, optionally, the thickness of the skin. We have found that, for a 


d. using the maximum stress value σc-max to determine the isostatic strength SC of the ceramic article. (See ¶ 08-In accordance with the present invention these stress gradients are controlled by controlling the physical properties and, optionally, the thickness of the skin. We have found that, for a given cell wall thickness and cell spacing ratio, the skin elastic modulus can be selected such that the stress gradients developed under applied pressures will be modest and acceptable, and the isostatic strength of the honeycombs thereby significantly increased. See also para 42- Similar analyses based on the same geometric and physical characteristics of these honeycombs are straightforward, and these 2D analyses show that 2D isostatic pressure is no less stressful, and in fact more stressful than 3D pressure applied to the same substrates. Typically, assuming the same strain-controlled failure and again equating skin tangential strain to matrix tangential strain at the skin/matrix interface, the analytical solutions show that the higher compressive strains developed under 2D loading produce measured 2D-isostatic strengths averaging 14% lower than the 3D-isostatic strengths for the same thin-walled ceramic substrates)


However, Gulati does not teach  
a. capturing, via linear image sensor, a digital image of the ceramic article and the web therein;
b. processing the digital image to form a processed image;
c. generating from the processed image a two-dimensional (2D) representation of the ceramic article, the generating including determining a thickness of the web at various positions along the walls and representing at least one wall of the web using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions.



In the related field of invention, Zoeller teaches 
a. capturing, via linear image sensor, a digital image of the ceramic article and the web therein; (see para 40 and fig  3, 4, 5- System 100 includes an imaging optical system 120 having an optical axis A2, an imaging lens 122 with object and image planes OP and IP (FIG. 5) and a line-scan image sensor 124. Imaging optical system 120 is arranged relative to ceramic honeycomb structure 10 so that optical axis A1 is parallel to ceramic honeycomb structure axis A1. Imaging optical system 120 is configured so that imaging lens 122 images a line portion of endface 16 covering a plurality of cells 20 onto line-scan image sensor 124. See ¶44 In the example shown in FIG. 5, imaging lens 122 is formed from two identical telecentric lenses 126 arranged back to back with an iris 127 in between to form a doubly telecentric 1:1 imaging system. A lens barrel portion 128 connects two identical telocentric lenses 126 with line-scan image sensor 124. The 1:1 imaging forms an image that is about 2.3 inches long on line-scan image sensor 124.)



Zoeller further teaches 
b. processing the digital image to form a processed image; (see ¶56 pixel weighting is applied to the raw composite image SC to obtain a corrected composite image SC'[corresponds to processed image])

c. generating from the processed image a two-dimensional (2D) representation of the ceramic article; (see ¶61 and see fig 12C the best-fit vertical and horizontal centerlines 260V and 260H are combined (superimposed) to form an idealized or reference web 19' that includes best-fit web  See also para 33-34 and fig 3- Ceramic honeycomb structure includes a matrix of intersecting, thin, porous walls 14 surrounded by an outer skin 15. Walls 14 extend across and between opposing endfaces 16 and 18, and form a large number of adjoining hollow passages or "cells" 20 that also extend between, and are open at, the endfaces. Outer skin 15 has a perimeter 17 at each end face 16 and 18. The intersecting walls 14 at end faces 16 and 18 form a "web" 19, and walls 14 constitute "web walls" or "cell walls." Ceramic honeycomb structure 10 as used to form a flow-through catalyst filter has, for example, between 100 to 900 cells per square inch, which translates into a cell width WC (FIG. 3) that can range from between about 2.5 mm to about 0.85 mm. 

Examiner note: Examiner consider fig 3 represents forming a two-dimensional (2D) (i.e., X-Z direction) representation of the ceramic article.

The combination of Gulati and Zoeller does not teach 
generating including determining a thickness of the web at a various positions along the walls and using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions

In the related field of invention, Wang teaches generating including determining a thickness of the web at a various positions along the walls and using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions; (See page 148-149 section 3.6- Square cell honeycombs represent a special case of rectangular cell honeycomb, and the same comments regarding stress-state dependence of bending versus stretch-dominated cell wall behavior apply to each. The geometry is shown in Fig. 19; it is noted that the cell walls in horizontal and vertical orientations 
periodic rectangular cell honeycomb subjected to a simple shear loading in the X12X2 orientation. Under shear loading, cell wall bending is the primary deformation mode for rectangular cell honeycombs. It must be pointed out that the shear deformation is different in the X1 and X2 directions because of the different cell wall thicknesses. Because the two ends of beam AO are constrained by joints against rotation ~as for the square cell in Fig. 8(c). See page 152- In-plane honeycomb cell walls can be treated as beam/column elements)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of high-strength thin-walled honeycombs as disclosed by Gulati to include generating including determining a thickness of the web at a various positions along the walls and using two or more rectangular beam elements that vary in size with the thickness of the walls at the various positions as taught by Wang in the system of Gulati and Zoeller in order to  investigate the in-plane mechanical properties of the various periodic honeycomb structures shown in Fig. 1. In-plane mechanical properties presented include the effective Young’s modulus, the effective elastic shear modulus, the effective Poisson’s ratio, the effective initial yield strength in shear and the effective initial yield strength under uniaxial loading. For cases of in-plane anisotropy, these values are determined. Comparison among different honeycomb structures demonstrates that the diamond cells, hexagonal periodic supercells composed of six equilateral triangles and the Kagome cells have superior in-plane mechanical properties among the set considered. [Page 137-138]



10.           Claims 5, 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gulati, II et al., (PUB NO: US 2013/0212051 A1) hereinafter Gulati in view of Zoeller, III (PUB NO: US2011/0116704A1), hereinafter Zoeller and further in view of Wang et al., (Wang , A., and McDowell, D. L. (March 18, 2004). "In-Plane Stiffness and Yield Strength of Periodic Metal Honeycombs ."), hereinafter Wang and still further in view of Poff et al., (PUB NO: US 2010/0208039 A1), hereinafter Poff.
 
Regarding claim 5, 11 and 18
Gulati does not teach after act d): comparing the isostatic strength SC to a threshold value STH. 
In the related field of invention, Poff teaches after act d): comparing the isostatic strength SC to a threshold value STH.  (See ¶0025 it can be desirable to determine whether the bond strength between the circumferential skin portion and the core portion is above a minimum threshold. Generally, where the bond strength is above a minimum threshold, it is less likely that the circumferential skin portion will separate from the core portion, which can result in a higher percentage of marketable products. Conversely, where the bond strength is below a minimum threshold, it is generally more likely that the circumferential skin portion will separate at least partially from the core portion, which can thereby result in a non-marketable waste product. See also ¶38 each of the nozzles 54 can be adapted to direct the pressurized fluid towards the honeycomb body 20 for testing the bond strength between the core portion and the skin portion. [Corresponds to the determining the isostatic strength due to the pressurized fluid])
 
Examiner note: Examiner consider ¶25 of the reference teaches comparing the bond strength (i.e., isostatic strength) with the threshold value.

 as disclosed by Gulati to include after act d): comparing the isostatic strength SC to a threshold value STH as taught by Poff in the system of Gulati, Zoeller and Wang for testing the honeycomb body. [Abstract]


Regarding claim 12 and 19 
Gulati does not teach basing the threshold value STH on a use of the ceramic article. 
However, Poff further teaches basing the threshold value STH on a use of the ceramic article. (See ¶27-The minimum threshold can vary depending upon the materials, geometry, and/or construction methods used for either or both of the core portion and the skin portion. For example, the minimum threshold can be determined as a minimum adherence or adhesion force that maintains one example skin portion bonded to one example core portion. In another example, the minimum threshold can be determined as a factor of the minimum adherence or adhesion force that is relatively lesser or greater than the minimum force and provides a factor of error determined to provide an acceptable percentage of marketable products) 

Examiner note: Examiner consider the finding the minimum threshold and use it as the base in order to compare with the bond strength as described in ¶25 of this reference.



Regarding claim 20
Gulati further teaches wherein the use is canning of the ceramic article. (See para 19- Isostatic strength plays a key role during canning of coated substrates. Its value depends on wall porosity, cell 


11.         Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gulati, II et al., (PUB NO: US 2013/0212051 A1) hereinafter Gulati in view of Zoeller, III (PUB NO: US2011/0116704A1), hereinafter Zoeller and further in view of Wang et al., (Wang , A., and McDowell, D. L. (March 18, 2004). "In-Plane Stiffness and Yield Strength of Periodic Metal Honeycombs ."), hereinafter Wang and still further in view of Poff et al., (PUB NO: US 2010/0208039 A1), hereinafter Poff and further in view of Ichikawa et al., (Pat NO: US 7655195 B1), hereinafter Ichikawa.


Regarding claim 21
The combination of Gulati, Zoeller, Wang and Poff does not teach characterizing the isostatic strength SC of one or more additional ceramic articles; and grouping the ceramic article and the one or more additional ceramic articles based on their isostatic strength SC and based on whether the threshold value STH can be met without damaging or destroying the ceramic article or the one or more additional ceramic articles.
In the related field of invention, Ichikawa teaches characterizing the isostatic strength SC of one or more additional ceramic articles; (see col 22 line 60-68 and col 23 line 1-2- a Next, the properties of the undulated-wall honeycomb structure according to the present invention will be described with comparison to a conventional honeycomb structure. For the materials, water and binder is added to cordierite of which the main ingredients are talc, kaolin, and alumina, the mixture is kneaded, an undulated-wall honeycomb structure 1 (first embodiment) with all walls formed with undulated shapes as shown in FIGS. 1 (a) and (b) and an undulated-wall honeycomb structure 31 (second embodiment) wherein undulated walls and flat walls are mixed as shown in FIG. 3)

and grouping the ceramic article and the one or more additional ceramic articles based on their isostatic strength SC and based on whether the threshold value STH can be met without damaging or destroying the ceramic article or the one or more additional ceramic articles. (see col 16 line44-47-Regarding the ceramic materials, one type of ceramic material may be used, of a composite thereof may be used. See col 24 line 25-50-Usually, a canning structure which takes advantage of external periphery portion holding of the honeycomb structure is used for automobile exhaust gas purification catalytic converters, and of course, the higher the isostatic strength is, the better, from the perspective of canning. The results of performing the isostatic destructive strength test wherein compressing force from water pressure is placed upon all sides of the honeycomb structure using the first and second embodiments and the first comparative example is shown in FIG. 8, with the measurement values of the comparative example 1 used as a reference and the other samples standardized. The undulated-wall honeycomb structure according to the first embodiment exhibited higher isostatic destructive strength than the honeycomb structure article according to the first comparative example. It is thought that with normal honeycomb structures such as the first comparative example, in the event that deformations of walls and deformation of cell lattices due to manufacturing conditions exist in the honeycomb structure, destruction occurs at relatively low strengths with the deformed portion as the description point. On the other hand, it is though that with the first embodiment wherein the walls are formed undulated, absorption of the compressing force by the undulated walls occurs throughout the entire honeycomb structure, and thus destructive strength is increased. Based on such factors, the second embodiment exhibited properties intermediate between the first embodiment and the first comparative example.)

Examiner note: Different ceramic structure defines different ceramic articles. Examiner consider the comparative example isostatic strength value as the threshold value. Isostatic strength test is performed to determine whether the ceramic honeycomb structure survive a canning process. The survive ceramic article has higher strength and that is better from the perspective of canning.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of high-strength thin-walled honeycombs as disclosed by Gulati to include characterizing the isostatic strength SC of one or more additional ceramic articles; and grouping the ceramic article and the one or more additional ceramic articles based on their isostatic strength SC and based on whether the threshold value STH can be met without damaging or destroying the ceramic article or the one or more additional ceramic articles as taught by Ichikawa in the system of Gulati, Zoeller, Wang and Poff for improving the exhaust gas purification capabilities and catalyst capabilities, mechanical strength for canning, and further heat-resistant shock properties for the undulated-wall honeycomb structure. [Abstract]


Regarding claim 22
The combination of Gulati, Zoeller, Wang and Poff does not teach determining whether the isostatic strength SC of the ceramic article is sufficient to survive a canning process without being damaged or destroyed.
In the related field of invention, Ichikawa further teaches determining whether the isostatic strength SC of the ceramic article is sufficient to survive a canning process without being damaged or destroyed.(see col 24 line 15-50- The isostatic strength test is a test performed by placing the honeycomb structure within a rubber cylindrical container, closing an aluminum plate lid, and placing isotropic pressure thereupon underwater, thereby reproducing the compression load weight on the honeycomb structure being held by the outer periphery portion of the converter can. The isostatic strength is represented by the value of the pressure being applied at the instant that the honeycomb structure is destroyed, and is stipulated in Stipulation M505-87 of the automobile stipulations issued by the Society of Automotive Engineers of Japan, Inc (JASO stipulation). Usually, a canning structure which takes advantage of external periphery portion holding of the honeycomb structure is used for automobile 

Examiner note: Examiner consider the isostatic strength test is performed to determine whether the ceramic honeycomb structure survive a canning process. The survive ceramic article has higher strength and that is better from the perspective of canning. 




Allowable Subject Matter

12.          Claim 4, 9 and 16 is allowable if rewritten or amended to overcome the rejections under 35 USC 101 set forth in this Office action.



Conclusion

13.      All claims are rejected.
14.           No prior art has been applied to claim 4, 9 and 16.
:
US 20130212051A1 Stephen, II et al.
Discussing a method of examining a cellular structure includes the steps of providing an inspecting device, a neural network and a target cellular structure that includes a plurality of target cells extending therethrough and further includes a target face exposing an arrangement of the target cells; inspecting the arrangement of cells on the face of the target cellular structure using the inspecting device; representing the arrangement of cells with numerically defined target cell parameters; inputting the target cell parameters into the neural network; and generating an output from the neural network based on the target cell parameters, the output being indicative of a strength of the target cellular structure..

15.             Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128